  8:19-cv-00030-RGK-PRSE Doc # 11 Filed: 05/18/20 Page 1 of 4 - Page ID # 59



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ABLA DZADZA APENYUIAGBA,

                    Plaintiff,                                 8:19CV30

      vs.
                                                  MEMORANDUM AND ORDER
OMAHA NURSING HOME AND
REHAB, ANN GRAY, EMILY, and
STEPHANIE,

                    Defendants.


        This matter is before the court on Plaintiff’s response (filing nos. 9 & 10) t o
the court’s order (filing no. 8) requiring her to show cause why this case should not
be dismissed for her failure to file suit within 90 days of receipt of a righ t -to-sue
letter from the Nebraska Equal Opportunity Commission (“NEOC”) and/or Equal
Employment Opportunity Commission (“EEOC”). Specifically, the court directed
Plaintiff to file a copy of the right-to-sue notice and, if Plain t iff did n ot file su it
within 90 days of her receipt of a right-to-sue notice, to also show that equitable or
exceptional circumstances exist that warrant tolling of the 90-day period. (Filing
No. 8 at CM/ECF pp. 1–2.)

       On April 20, 2020, Plaintiff filed her response which in cluded a copy of a
right-to-sue notice from the EEOC dated October 15, 2018. (Filing No. 10 at
CM/ECF p. 1.) Presuming Plaintiff received the right-to-sue notice on October 18,
2018, the 90-day period for filing a complaint expired on Jan uary 16, 2019. See
Fed.R.Civ.P. 6(d) (“When a party may or must act within a specified t ime aft er
being served and service is made under Rule 5(b)(2)(C) (mail), . . . 3 days are
added after the period would otherwise expire under Rule 6(a).”). Plaintiff filed her
Complaint in this court on January 23, 2019, seven days after the 90-day
limitations period had expired. In a han dwritten n otation on t he bot tom of t h e
  8:19-cv-00030-RGK-PRSE Doc # 11 Filed: 05/18/20 Page 2 of 4 - Page ID # 60



right-to-sue notice, Plaintiff appears to argue that the limitations period sh ould be
tolled because on or about January 15, 2019, she “called many times but becau se
the government was shut down” she could not receive “h elp.” (Filing No. 10 at
CM/ECF p. 1.)

       The 90-day limitations period in 42 U.S.C.A. § 2000e-5(f)(1) is not
jurisdictional and is subject to equitable tolling. Hill v. John Chezik Imports, 869
F.2d 1122, 1123 (8th Cir. 1989) (citing Zipes v. Trans World Airlines, Inc. , 455
U.S. 385, 393 (1982)). In Turner v. Bowen, 862 F.2d 708 (8th Cir. 1988), the
Eighth Circuit Court of Appeals explained t he kinds of circu mstances t hat can
support the equitable tolling of a limitations period:

      Generally, equitable circumstances that might toll a limitations period
      involve conduct (by someone other than the claimant) that is
      misleading or fraudulent. Smith v. McClammy, 740 F.2d 925, 927
      (11th Cir. 1984) (Title VII case). “Equitable tolling thus far h as been
      allowed only in those cases where the government has hindered a
      claimant’s attempts to exercise her rights by acting in a misleading or
      clandestine way.” Wong v. Bowen, 854 F.2d 630, 631 (2d Cir. 1988)
      (equitable tolling denied even though claimant for social security
      disability benefits asserted that illness prevented her from timely
      filing an action in federal district court). And this court has recognized
      the principle that “ignorance of legal rights does not t oll a st at ute of
      limitations.” Larson v. Am. Wheel & Brake, Inc., 610 F.2d 506, 510
      (8th Cir. 1979).

Turner, 862 F.2d at 710; see also Hill, 869 F.2d at 1124 & n .2 (cat aloguing t he
types of instances in which waiver or equitable tolling is warranted and noting that
courts have generally reserved the remedy of equitable tolling for circu mstances
which are truly beyond the control of the plaintiff or when the conduct of the
respondent has lulled the plaintiff into inaction). Equitable tolling, however, is an
exceedingly narrow window of relief.

      In her response, Plaintiff reiterates several of her allegations regarding
mistreatment at the hands of her employer and various injuries from which she h as
                                        2
  8:19-cv-00030-RGK-PRSE Doc # 11 Filed: 05/18/20 Page 3 of 4 - Page ID # 61



suffered but does not allege that such mistreatment or injuries bear any relat ion t o
her inability to timely file suit in this court. (See Filing No. 9.) As best t he cou rt
can determine, the only basis for equitable tolling asserted by Plaintiff is her
inability to get “help” around January 15, 2019 due to the government sh ut down .
(Filing No. 10 at CM/ECF p. 1.) Plaintiff does not specify the “help” she sought or
from whom, but it appears she at least may have been trying to contact t he EEOC
to express dissatisfaction with the handling of her discrimination ch arge. ( Id. at
CM/ECF p. 22 (March 7, 2019 letter from EEOC to Plaintiff acknowledging
Plaintiff’s correspondence received on January 2, 2019).) However, nothing in
Plaintiff’s response indicates that the EEOC somehow prevented her from
complying with the 90-day rule nor can it reasonably be in ferred t hat t he cou rt
somehow denied Plaintiff the opportunity to timely file suit as the court con tinued
operations through January 2019 during the government shutdown. See Un it ed
States Courts January 16, 2019 Public Notice, “Judiciary to Continue Funded
Operations Until Jan. 25” at https://www.uscourts.gov/news/2019/01/16/judiciary-
continue-funded-operations-until-jan-25. Thus, Plaintiff’s allegations relating t o
the government shut down fail to demonstrate “extraordinary circumstances” t hat
would warrant equitable tolling. See Hykes v. Lew, No. 15-2599-STA-DKV, 2016
WL 737948, at *4 (W.D. Tenn. Feb. 23, 2016), aff'd, No. 16-5509, 2017 WL
4863108 (6th Cir. Mar. 1, 2017) (concluding plaintiff’s lack of access t o relevan t
information related to his administrative appeal to the EEOC du e t o government
shutdown did not excuse plaintiff’s failure to timely file appeal as plaintiff h ad all
necessary information to present timely appeal and had actual notice of filing
deadline prior to shutdown). In addition, Plaintiff has not alleged that Defendants
prohibited her from timely filing suit.

       Based on the foregoing, the court finds that Plaintiff filed t he present su it
more than 90 days after she received her right-to-sue notice and has failed to sh ow
that equitable or exceptional circumstances exist that warrant tolling of the 90-day
time period.



                                           3
8:19-cv-00030-RGK-PRSE Doc # 11 Filed: 05/18/20 Page 4 of 4 - Page ID # 62



   IT IS THEREFORE ORDERED that:

   1.    This matter is dismissed with prejudice.

   2.    The court will enter judgment by a separate document.

   Dated this 18th day of May, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                       4
